Exhibit 10.32

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement, dated as of March 29, 2012 (this
“Amendment”), is entered into by and among THE FINISH LINE, INC., an Indiana
corporation (“Parent”), THE FINISH LINE USA, INC., an Indiana corporation, THE
FINISH LINE DISTRIBUTION, INC., an Indiana corporation, FINISH LINE
TRANSPORTATION CO., INC., an Indiana corporation, SPIKE’S HOLDING, LLC, an
Indiana limited liability company (each, a “Borrower” and collectively, the
“Borrowers”), the several financial institutions party hereto as Lenders, and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent (the
“Administrative Agent”).

BACKGROUND

A. The Borrowers, the Administrative Agent and the financial institutions party
thereto as Lenders have entered into that certain Credit Agreement, dated as of
February 18, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) pursuant to which the Administrative Agent
and Lenders have extended to Borrowers a revolving line of credit in the initial
maximum principal amount of $50,000,000 with an option to increase the maximum
principal amount thereof to $100,000,000.

B. Parent desires to retain The Gart Companies, Inc. to manage the business of
The Running Specialty Group, LLC, an Indiana limited liability company
(“Runco”), a wholly owned subsidiary of Parent. In furtherance of retaining the
services of The Gart Companies, Inc. Parent will, or will cause Runco, to
(i) enter into a Contribution Agreement (the “Contribution Agreement”) with GCPI
SR LLC, a Delaware limited liability company (“GCPI”), and Gart Capital Partners
Ltd., a Colorado limited liability company (“Gart Capital”) pursuant to which,
among other things, GCPI will contribute $10 million in cash for capital
membership interests, (ii) amend and restate the existing Operating Agreement of
Runco (as amended, restated, supplemented or otherwise modified from time to
time, the “Runco LLC Agreement”), to, among other things, evidence the issuance
of membership interests to GCPI and Gart Capital, (iii) enter into a management
agreement with The Gart Companies, Inc., and (iv) enter into various other
shared services and operational agreements as may be necessary to further the
joint venture (collectively, the “Runco Joint Venture”).

C. In connection with entering into the Runco Joint Venture and the Runco LLC
Agreement, Parent shall make a loan to GCPI in the principal amount of
$4,000,000 (the “Gart Loan”) which loan shall (i) be evidenced by that certain
Loan Agreement and Senior Secured Promissory Note, each dated as of March 29,
2012 (the “Gart Note”), (ii) be secured by all right, title and interest of GCPI
in and to Runco and (iii) bear interest at the Applicable Federal Rate for
medium-term loans. GCPI shall contribute the proceeds of the Gart Loan to Runco
as its initial capital contribution thereto.

D. In connection with entering into the Runco Joint Venture and the Runco LLC
Agreement, Parent desires to enter into that certain Loan Agreement, dated as of
March 29, 2012 (the “Parent-Runco Loan Agreement”), by and between Runco, as
borrower, and Parent, as lender, pursuant to which Parent will make available to
Runco unsecured revolving loans in the principal amount of $52,000,000 and a
contingent working capital line of credit in



--------------------------------------------------------------------------------

the principal amount of $8,000,000 (the “Parent-Runco Credit Facility” and
together with the Runco Joint Venture and the Gart Loan, the “Runco
Transactions”).

E. Borrowers, the Administrative Agent and the Lenders party hereto desire to
amend the Credit Agreement to permit the Runco Transactions.

F. The Administrative Agent and the Lenders party hereto are willing and have
agreed to consent to the foregoing and to amend the Credit Agreement under the
terms of this Amendment as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals; Capitalized Terms. The foregoing recitals are true and correct and
incorporated herein by reference. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings given to them in the Credit Agreement.

2. Amendment. The Credit Agreement is hereby amended as follows (such amendments
to be effective as of the date of this Agreement):

(a) Added Definitions. Section 1.1 is amended by inserting the following
definitions in proper alphabetical order in such section:

“Gart Capital” means Gart Capital Partners Ltd., a Colorado limited liability
company.

“Gart Loan” means that certain loan in the principal amount not to exceed
$4,000,000 at any time, provided by Parent to GCPI pursuant to the Gart Note and
the other agreements, instruments and other documents executed and delivered in
connection therewith and secured by all right, title and interest of GCPI in and
to Runco.

“Gart Note” means that certain Senior Secured Promissory Note by GCPI in favor
of Parent, in form and substance satisfactory to the Administrative Agent and a
copy of which has been provided to the Administrative Agent and secured by all
right, title and interest of GCPI in and to Runco.

“GCPI” means GCPI SR LLC, a Colorado limited liability company.

“Parent-Runco Credit Facility” means that certain unsecured revolving line of
credit in the principal amount not to exceed $52,000,000 at any time, and that
certain contingent revolving line of credit in the principal amount not to
exceed $8,000,000 at any time, provided by Parent to Runco pursuant to the
Parent-Runco Loan Agreement and the other agreements, instruments and other
documents executed and delivered in connection therewith, in form and substance
satisfactory to the Administrative Agent and copies of which have been provided
to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Parent-Runco Loan Agreement” means that certain Loan Agreement, dated as of
March 29, 2012, by and between Runco, as borrower, and Parent, as lender, in
form and substance satisfactory to the Administrative Agent.

“Runco” means The Running Specialty Group, LLC, an Indiana limited liability
company.

“Runco Acquisitions” means The Running Specialty Group Acquisitions 1, LLC, an
Indiana limited liability company.

“Runco LLC Agreement” means that certain Amended and Restated Operating
Agreement, dated as of March 29, 2012, by and among Parent, GCPI and Gart
Capital, as amended, restated, supplemented or otherwise modified from time to
time, in form and substance satisfactory to the Administrative Agent and a copy
of which has been provided to the Administrative Agent.

“Runco Joint Venture” means the Joint Venture entered into by and among Parent,
GCPI and Gart Capital pursuant to the terms set forth in the Runco LLC
Agreement.

“Runco Transactions” means, collectively, the transactions contemplated by the
Parent-Runco Credit Facility, the Runco Joint Venture and the Gart Loan.

(b) Amended Definitions. The definition of “Excluded Subsidiaries” is amended by
adding the following sentence immediately following the first sentence of such
definition.

“Runco and Runco Acquisitions also shall be Excluded Subsidiaries under this
Agreement.”

(c) Section 8.2.4. Section 8.2.4 is amended by (i) renumbering clause (v) of
such section as clause (vii), (ii) deleting the word “and” where it appears at
the end of clause (iv) of such section and (iii) inserting the following as new
clauses (v) and (vi) of such section:

“(v) Investments by Parent in GCPI made pursuant to and evidenced by the Gart
Note in an aggregate amount not to exceed $4,000,000;

(vi) Investments made by Parent in Runco pursuant to the Parent-Runco Credit
Facility in an aggregate amount not to exceed $60,000,000; and”

(d) Section 8.2.5. Section 8.2.5 is amended by (i) renumbering clause (iii) of
such section as clause (iv) and (ii) inserting the following as new clause
(iii) immediately following the clause “warrants or other rights to purchase
such Capital Stock,”:

“(iii) dividends and other distributions payable to the members of Runco
pursuant to the terms of the Runco LLC Agreement and dividends and

 

3



--------------------------------------------------------------------------------

other distributions payable to the members of Runco Acquisition, a wholly owned
subsidiary of Runco,”

(e) Section 8.2.7. Section 8.2.7 is amended by (i) renumbering clause (vii) of
such section as clause (viii) and changing the reference in such clause from
clause (vi) to clause (vii), (ii) deleting the word “or” where it appears at the
end of clause (vi) of such section and (iii) inserting the following as new
clause (vii) of such section:

“(vii) sales and issuances of the membership interests in Runco to GCPI and Gart
Capital made in connection with the consummation of the Runco Joint Venture; or”

(f) Section 8.2.9. Section 8.2.9 is amended by (i) deleting the word “and” where
it appears before the beginning of clause (iv) of such section, (ii) adding the
following clause immediately following the words “up to 65% of the equity
interests of such Subsidiary” found in clause (iv) of such section:

“; and (v) Runco and Runco Acquisitions.”

and (iii) deleting the last sentence of such section and replacing it with the
following:

“Each of the Loan Parties shall not become or agree to become a party to a Joint
Venture other than the Runco Joint Venture.”

(g) Section 8.2.11. Section 8.2.11 is amended by adding the following
immediately after the words “other than to the Parent or to any other Loan
Party”:

“; provided however that nothing herein shall prohibit Runco from issuing
membership interests to its members in connection with the consummation of the
Runco Joint Venture”

(h) Section 8.2.12. Section 8.2.12 is amended by adding the following
immediately after the words “obtaining the prior written consent of the Required
Lenders”:

“; provided however that nothing herein shall prohibit Parent and Runco from
amending and restating Runco’s limited liability company agreement in connection
with the consummation of the Runco Joint Venture”

(i) Section 8.2.13. Section 8.2.13 is amended by adding the following
immediately after the words “Administrative Agent or the Lenders”:

“other than any restrictions or prohibitions on the granting of Liens on Runco’s
assets or membership interests that may be contained in the Runco LLC Agreement
or the Parent-Runco Loan Agreement”

(j) Section 8.2.17. Section 8.2.17 is amended by deleting clause (7) of such
section in its entirety and replacing it with the following:

 

4



--------------------------------------------------------------------------------

“(7) customary provisions in joint venture agreements and other similar
agreements relating solely to the securities, assets and revenues of such joint
venture or other business venture and the provisions of the Runco LLC
Agreement;”

(k) Schedule 6.1.2. Schedule 6.1.2 is amended and restated as provided on
Exhibit A attached hereto.

3. Consent. Each Lender hereby consents to the Runco Transactions. Each Lender
hereby consents to Runco and Runco Acquisitions not becoming a Guarantor under
the Agreement and acknowledge that Runco and Runco Acquisitions shall not be
deemed a Loan Party under the Agreement.

4. Conditions to Effectiveness. The amendments contained in this Amendment shall
become effective upon each of the following conditions being satisfied to the
satisfaction of the Administrative Agent:

(a) Execution and Delivery of this Amendment. The Borrowers, the Guarantors, the
Lenders and the Administrative Agent shall have executed and delivered this
Amendment.

(b) Execution and Delivery of the Gart Note. A copy of the executed Gart Note,
together with the notes and any other agreements executed in connection
therewith, shall be delivered to the Administrative Agent.

(c) Execution and Delivery of Runco Loan Agreement. A copy of the executed
Parent Runco Loan Agreement, together with the notes and other agreements
executed in connection therewith, shall be delivered to the Administrative
Agent.

(d) Execution and Delivery of the Runco LLC Agreement. A copy of the executed
Runco LLC Agreement shall be delivered to the Administrative Agent.

(e) Officer’s Certificate. There shall be delivered to the Administrative Agent
for the benefit of each Lender a certificate, dated the date hereof and signed
by an Authorized Officer certifying that (w) all representations and warranties
of the Loan Parties set forth in the Credit Agreement are true and correct,
(x) the Loan Parties are in compliance with each of the covenants and conditions
hereunder, and (y) no Event of Default or Potential Default exists.

(f) Secretary’s Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate, dated the date hereof and
signed by the Secretary, an Assistant Secretary or Authorized Officer of each
Loan Party, certifying as appropriate as to:

(i) all action taken by such party in connection with this Amendment and the
other documents executed and delivered in connection herewith, together with
authorizing resolutions on behalf of each of the Loan Parties evidencing same;

(ii) the names of the officer or officers authorized to sign this Amendment and
the other documents executed and delivered in connection herewith and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to

 

5



--------------------------------------------------------------------------------

act on behalf of the Loan Parties for purposes of the Loan Documents and the
true signatures of such officers, on which the Administrative Agent and each
Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the date hereof, certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Loan Party in each state where organized or qualified
to do business; provided, however, that the Loan Parties may, in lieu of
delivering copies of the foregoing organizational documents and good standing
certificates, certify that the organizational documents and good standing
certificates previously delivered by the Loan Parties to the Administrative
Agent remain in full force and effect and have not been modified, amended, or
rescinded.

(g) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Amendment by any Loan Party other
than such consents, approvals, exemptions, orders or authorizations that have
already been obtained.

5. Confirmation of Guaranty. Each Guarantor confirms that they have read and
understand the Amendment. In order to induce the Lenders to enter into the
Amendment, each Guarantor: (i) consents to the Amendment and the transactions
contemplated thereby; (ii) ratifies and confirms each of the Loan Documents to
which it is a party; (iii) ratifies, agrees and confirms that it has been a
Guarantor at all times since it became a Guarantor and from and after the date
hereof, the Guarantor shall continue to be a Guarantor in accordance with the
terms of the Loan Documents, as the same may be amended in connection with the
Amendment and the transactions contemplated thereby; and (iv) hereby ratifies
and confirms its obligations under each of the Loan Documents (including all
exhibits and schedules thereto), as the same may be amended in connection with
the Amendment and the transactions contemplated thereby, by signing below as
indicated and hereby acknowledges and agrees that nothing contained in any of
such Loan Documents is intended to create, nor shall it constitute an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation or termination of the indebtedness, loans, liabilities, expenses,
guaranty or obligations of the Borrower or such Guarantor under the Credit
Agreement or any other such Loan Document.

6. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Administrative Agent, each of the Loan Parties represents and warrants to the
Administrative Agent and the Lenders that such Loan Party has duly authorized,
executed and delivered this Amendment.

 

6



--------------------------------------------------------------------------------

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the date hereof except as expressly amended
hereby. The parties do not amend any provisions of the Credit Agreement except
as expressly amended hereby.

(c) Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.

(d) Incorporation into Credit Agreement. This Amendment (including all Schedules
and Exhibits) shall be incorporated into the Credit Agreement by this reference.
All representations, warranties, Events of Default and covenants set forth
herein shall be a part of the Credit Agreement as if originally contained
therein.

(e) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Indiana without regard to its conflict of laws principles.

(f) Payment of Fees and Expenses. The Borrowers unconditionally agree to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of all reasonable out-of-pocket costs,
expenses and disbursements of the Administrative Agent, including, without
limitation, the reasonable fees and expenses of counsel incurred by the
Administrative Agent in connection with the development, preparation, execution,
administration, interpretation or performance of this Amendment and all other
documents or instruments to be delivered in connection herewith.

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. The Borrowers, the Guarantors, each Lender, and the Administrative Agent
acknowledge and agree that this Amendment is not intended to constitute, nor
does it constitute, a novation, interruption, suspension of continuity,
satisfaction, discharge or termination of the obligations, loans, liabilities,
or indebtedness under the Credit Agreement or the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

BORROWERS: THE FINISH LINE, INC. By:  

 

Name:   Title:   THE FINISH LINE USA, INC. By:  

 

Name:   Title:   THE FINISH LINE DISTRIBUTION, INC. By:  

 

Name:   Title:   FINISH LINE TRANSPORTATION CO, INC. By:  

 

Name:   Title:   SPIKE’S HOLDING, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

AS TO SECTIONS 5 AND 6: GUARANTORS: THE FINISH LINE MA, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as a Lender and as Syndication Agent By:
 

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

Name:   Title:   FIFTH THIRD BANK, as a Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

Schedule 6.1.2

The Finish Line USA, Inc.

The Finish Line Distribution, Inc.

Finish Line Transportation Co., Inc.

Spike’s Holding, LLC

The Finish Line MA, Inc.

The Running Specialty Group, LLC

The Running Specialty Group Acquisitions 1, LLC [Indirect sub. - Direct sub. of
TRSG, LLC]